Title: To Thomas Jefferson from John Francis Vacher, 3 April 1804
From: Vacher, John Francis
To: Jefferson, Thomas


          
            Sir 
            Bottle Hill near Morristown. Jersey 3d. April 1804
          
          The packet containing the list of the general and field-officers, and Captains of the revolutionary army was delivered me yesterday per post; and to my astonishment found therein enclosed a letter dated 23d last march from Your Excellency. this mark of attention, and very uncommon urbanity towards a private Individual, is very Seldom to be met with in Europe from Men in like Capacity; and here it surely Corroborates the expectation they had from Your Youth; and which nothing could Inspire in You, but the unbounded love for human nature; and which I fear will never be experienced again to the same Supreme degree hereafter and in every respect: and particularly as in my adress to Your Excellency, I did not require that the President of the United States should take the least trouble, excepting an order to the Honorable H. Dearborn on that Subject, which, candor alone I thought after my calling on almost every Gentleman of my acquaintance from the revolutionary war, would finally make me obtain; those necessary documents, the list of those brave men, who with an incredible degree of persevering virtue, have given life, to the grandest Empire the world ever witnessed.
          It is an undeniable truth that the bounds Nature has sat on human understanding, are such, that men and few of them, can attain a perfect knowledge of several languages: they require a particular study, & when they come to the Spirit of their poetry, there they find fourfolded difficulties, but when Youth as well observed in notes on virginia is well tutor’d in the learned languages, with the english or german, I think it an easy task to attain any one of the living. Mr Michaud, botanist seen in america, who travell’d and botanised in persia, told me there is much analogy from the persian to the german and english.—aldeja (if well spell’t) is both spanish and portuguese, and east Indian for a village. meskin is in arabic a poor, in ancient toscan and finally in french Mesquin, is niggardly. the provençal language has Yet many greec words, its verbs are conjugated as the Greec, the latin, the toscan; the Greec was spoken Yet under augustus, at Marzeilles at frejus &c. thus Mr de Voltaire is right when he says that languages have made from one into another. thus possessing the learned with two or three of the living european languages, they may enter into the dark recesses of eastern antiquities, where the greecs, the hordes from the Caucasus to beyond the vast regions of the Caspian, have from time to time pour’d their Swarms south or west & drop’t part of their dialects. And this acquirement is Yet but one of the secondary lustres which adorn Your great mind, your known modesty wishes to convey a contrary Idea of; whilst it is known that You are master of several ancient and modern languages, and particularly the one (if I be not mistaken with the publication of a letter, which breathed the elegance so peculiar to voltair’s and which no one could write unless possessor of it in all respect) the harmony of which, is I think even beyond the latin, and which no living one possess with its manlike-Character.
          
          
                 Extrait d’une piece fugitive
            
            
              Charles quint vous l’a dit, qu’a la divinité,
            
          
              L’on doit du castillan, sonner la Majesté.
            
            
              Que le parfait toscan, du sexe est le langage.
            
         
              Que l’anglais, des oiseaux imite le ramage.
            
            
               Pardonnez bons Germains, si de vos plus grands maux,
            
            
            
              L’allemand fut formé, pour parler aux chevaux.
            
           
               Concluons en de là, tout autant que nous sommes,
            
            
              Que le français fut fait, pour haranguer les hommes.
            
          
          What beauty of sounds, of smoothness, with their strength and perspicuity are there not in the superb stanzas of Corneille, of racine, of voltaire’s works. Indeed it is to them the french owes its fortune, & which are in the mouth of all the learned of europe. add to the Immortal works of those three extraordinary men, moliere’s inimitable comédies; with the writings of hundreds of excellent authors, with the liberty that language daily receive it bids fair to live many ages (if not annihilated by the powers of europe what does not appear at present probable) with superior eclat.
          whilst this letter of thanks affords me the opportunity to adress your Excellency, I wish’t to intimate You that since the notes on virginia fell into my hands; I was indeed very desirous, to communicate observations I made on the beardlessness
   *Imberbité. Il est assez surprenant que Mr de Buffon dont l’eloquence est d’autant plus reconnue, que son sublime Genie embrassait toute la nature n’ait pas du moins inventé de termes, de substantifs surtout, pour l’exprimer avec aisance, et éviter des circonlocutions qui sont toujours Genantes dans la proffondeur de l’esprit des Sciences.
 of the aborigines of america, which I think coincide with Your’s. with Indians have I travell’d and hutted enough during the late war: when they neglected the twizers I could perceive several pretty thick hairs on their chin and upper lip shooting forth. Coll. Lewis
   #c’etait un fier homme que ce colonel loüis.
 (Huron) part black in truth, to what shade, or what little part white he might perhaps have, I cannot ascertain, but as he was growing old, he neglected the twizers; and beard, he had enough of. (I cannot stretch much on this subject in the short content of this letter; I have extended it a little more after a Quotation from the same book, on the Imported whites’ Generations, in a note of a pamphlet on the Causes of the New York Yellow fever, which the Editor of the american Citizen approved of and promis’d to print since last fall. but know not by what fatality he delays. that fever is nothing but the Causus of the ancients, either under its distinct Character, or as a forerunner of the malignant, and have seen it very common indeed whilst very young and a surgeon’s mate in the military hospital of Toulon, then a deposit of the sick from Corsica during its war, & for the Course of three summers. fever which will be more or less common in these same latitudes as those of the borders of the mediterranean when summers grow warmer by the clearing of the back Country, with the enormous use of animal food, population will encrease &c. not only Mr de Buffon blunders; but L’abbé Raynal about the future population of the united states, and also Mr de Voltaire who puts Mariland to the north of Pensylvania, appendage common in men, who write on Countries or objects they never saw) that when I was living at new York I saw two Chinese tartars of perhaps of the age of twenty five to thirty Years, who had some and pretty long beard, their features their Eyes, their skin; their long, black, and thick hair; exactly the same as those of our Indians. the proximity of that tartary to the Jeso Islands, to the kurily, to Kampschatka, to Berhings, to Cape oonemak; besides shocks either by earth Quakes, or the meeting of a celestial body, as observed by Raynal, and so beautifully illustrated in Milton’s paradise lost book VI verse from 305 to 315
          
           
              Ou comme si du choc, que recevrait la terre,
            
            
              par l’affreuse rencontre avec un corps des cièux.
           
           
              Ou celle des titans, avec le chef des dieux.
            
            
              Gaitiade chant VII
            
          
          as mythology is founded besides superstition, acts of heroism, passions; on reason, on truth. is it not probable that the war of the Giants against the great Jove, was nothing but the horrid Concussion from one of the aforesaid Causes, which might have sunk part of the Continents or Islands big or small, in the north pacific, which in very remote ages Indeed, afforded a freer communication, from tartary to this Continent. I may be mistaken in my Conjectures, but the features of those tartars seemed to me to be so exactly the same as those of our Indians, and about the same quantity of the beard supposing our aborigines should let theirs grow to the same length; what may be easily observed since their
   *read thus. Since the civilisation of part of them has been &c—
 civilisation has been brought about, what will finally settle the difference of opinion, those two tartars had the hair of their beard pretty much scattered. What will make me think untill convinced to the Contrary, that our Indians are of the same race of men as some of the races from that Immense tract of land (Tartary). the very humane, learned, and much lamented Mr Dela perouse, makes the same observation on the Inhabitants des Îles du massacre the same I think as in english maps, Islands of danger. in the south seas; as proceeding from some of the south parts of asia.
          As I am well provided with documents, the General and field officers of which will be mixed in the poem, and the whole of the list to serve as an appendix, it remains therefore nothing More for me to do, than to keep on, redouble my exertion, although it has been far from having been suspended in this kind of very slow work, since the present presidency. for before, the mind was too much agitated, where its Calmness is so much required; and in doing Justice to Your wise administration; and to the virtue of the late army with Impartiality: (for if men differ with us in opinion and ours prevail, let us still look on vengeance and tiranny with horror, and let us be the first to give the example, not only of tolerance, but even of Generosity, in helping our enemies; and never lose sight of the ties we owe to humanity. this I think is to be the duty a well thinking man must follow, for it is in vain that Intrigue with its horrid attendants should strive to blast his reputation, and what good or evil does it do to him who thinks a little, wether he receives or not, the scraping with the toes, the mincing; from a set of Sycophants, of speculators in the swet, the miseries, the blood! of the soldiers of the revolutionary army; of a trader who perhaps has defrauded his Creditors three or four times. or has experienced the roughness of men in power. & what is all this? uprightness moves on with a bold and steady step. the celestial Daughter of truth prevails, & he dead or alive, makes finally the admiration even of his Ennemies.) and Deserve thereby, Inspired by the same divinity as Doctr Priestly, to have my name mixed with the president of the present and hope of many to come american olympiads; and to this nothing in the world would have induced me more than Your unexpected favor.
          May the Supreme being grant you a long life, for happy You ought to be, to see the miracles virtue has finally exhibited: the poinards of the Discord thrown, in the bottomless abyss of the ocean, the dried up wrinkles of the Eumenides’s faces, changed for the smiling features of social enjoyments; and if there be few discontented, who keep barking through the dissonant organs of prostituted presses; they ought to look on them, as on rank and disapointed libertines, who unable by their vile practices, to pollute the Sacred Temple of Modesty,
   *le mot pudeur manque dans la langue anglaise—qui signifie tout a qu’on pourrait exprimer, dans la possession dans lexistence de cette vertu chez les hommes. Je sais aussi que Chastity pourrait peut être mieux convenir. mais ce doute! et c’est dans ce doute qu’un homme merite de l’indulgence.
 vainly strive to debase her celestial and earthly Charms.
          I am with Respect of Your Excellency Your Excellency’s most obedient and very humble servant
          
            John F. Vacher 
          
        